DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-22 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-15, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 100666796 B1) in view of Skjermo (CA 3067736 A1).
As to claim 1, Hermann discloses in rising structure for RF sensor of tire pressure monitoring system having claimed
a.	an apparatus for monitoring at least one of a tire and a wheel, read on Page 1, Para. 1, (a rising structure of an RF sensor for a TPMS(Tire Pressure Monitoring System) is provided to prevent the sensor from being contacted when mounting and removing the tire by inserting the RF sensor into the cradle again through the recovery force of the spring);
b.	a sensor system; a wireless communication interface; a processor connected to the sensor system and the wireless communication interface; a mounting system for attaching the apparatus to a wheel and configured to allow movement of the sensor system relative to the wheel in use read on Page 3, Para. 3, (a TPMS RF sensor mounted on a vehicle wheel rim, A cradle with an opening formed in an upward direction; A strap for mounting the cradle to the wheel rim; And an RF sensor supported by a spring to move up and down in and out of the cradle through the opening. In a preferred embodiment, the top surface of the cradle is characterized in that the cover is provided for departure prevention. Hereinafter, preferred embodiments of the present invention will be described in detail with reference to the accompanying drawings. 4 is a device configuration diagram showing an RF sensor for TPMS according to the present invention, FIG. 5 is a plan view showing an RF sensor according to the present invention, and FIG. 6 is an operation state diagram of the RF sensor for TPMS according to the present invention. 7 is a comparative cross-sectional view according to the operating state diagram of FIG. The present invention has the main point to increase the height of the cradle 10 of the sensor for TPMS by using the centrifugal force, and to prevent the phenomenon of the sensor when the tire is removed and mounted).  Kim does not explicitly disclose a power source.
	However, Skjermo in tire health safety assembly teaches:
b.	a power source read on Page 20, Para 2, (the sensor module 40 is preferably arranged above the magnet assembly 30.  The power means 43 is preferably one or more batteries (Lithium) or capacitors. In an alternative embodiment the batteries or capacitors are chargeable and arranged to at least one energy harvester 47 capable of providing at least a part of the energy required to operate the tire health sensor assembly 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the tire health sensor assembly of Skjermo into Kim in order to provide a self-supplied power to the sensor and transmitter. 
As to claim 2, Kim further discloses:
a.	wherein the movement of the sensor system relative to the wheel in use is rotation about an axis read on Abstract, (a rising structure of an RF sensor(11) for a TPMS(Tire Pressure Monitoring System) comprises a cradle(10) whose upper part is formed with an opening; a strap(14) for mounting the cradle at a wheel rim(13a); and the RF sensor held by a spring to longitudinally move the cradle through the opening. A separation prevention cover is installed at the upper surface of the cradle).
As to claim 3, Kim further discloses:
a.	wherein the mounting system is configured to attach the apparatus inside a tire read on Page 3, Para 3, (a cradle with an opening formed in an upward direction; A strap for mounting the cradle to the wheelrim; And an RF sensor supported by a spring to move up and down in and out of the cradle through the opening).
As to claim 4, Skjermo further teaches:
a.	wherein the mounting system defines a track around a wheel and the sensor system can translate along the track read on Page 23-24, (the magnet assembly 30 this will provide the tire health sensor assembly 10 with a center of gravity at lower part of the housing 20, which together with magnetic force of the magnet assembly 30 are arranged to self-align/correct about a vertical center axis through the tire housing 20, and mainly perpendicular to an inner circumferential surface of the tire 100, by that the magnet assembly 30 attach to the metal cord 101 of the tire 100.  Accordingly, the tire health sensor assembly 10 will exhibit a weighted base with magnetic forces.  According to a further embodiment the housing 20 preferably at lower/bottom side thereof is provided with rounded edges to facilitate the self-aligning/correction of the housing 20 in relation to the inner surface of the tire 100).
As to claim 5, Skjermo further teaches:
a.	wherein the mounting system comprises a carriage for engaging a circumferential track provided on the wheel read on Page 17, Para 3, (Figures 1 and 2 which show a principle drawing of a tire health sensor assembly 10 arranged to a tire 100 with a metal/steel cord 101 of a vehicle and a block diagram of a sensor module 40 according to the present invention, respectively).
As to claim 6, Skjermo further teaches:
a.	wherein the mounting system comprises a hoop-shaped band for mounting around a wheel, such that the hoop-shaped band can rotate about the wheel in use read on Page 17, Para 3, (Figures 1 and 2 which show a principle drawing of a tire health sensor assembly 10 arranged to a tire 100 with a metal/steel cord 101 of a vehicle and a block diagram of a sensor module 40 according to the present invention, respectively).
As to claim 7, Skjermo further teaches:
a.	wherein the mounting system is configured to allow the sensor system to move relative to the wheel under the action of gravity so as to maintain the sensor system at a bottom of the wheel in use at least for wheel rotation speeds less than 60 revolutions per minute read on Page 9, Para (there is arranged a layer of directive material between the sensor module and the magnet assembly for increasing the directivity of the magnet in a direction towards the 5 bottom of the housing.  By the arrangement of the magnet assembly and sensor module at lower part of the housing the tire health sensor assembly Will be provided with a center of gravity at miler pert of the housing which together with the magnetic force of the magnet assembly ire arranged to self-align/correct the tire health senor assembly in relation to an inner circumferential surface of the tire, preferably to the metal cord of the tire, or metal wheel of the tire).
As to claim 8, Kim further discloses:
a.	wherein the sensor system comprises at least one of: a pressure sensor, a temperature sensor, an accelerometer, a capacitance sensor, an optical sensor, a radio frequency sensor, an infrared sensor, a range sensor and an ultrasound sensor read on Page 2, Para 5, (the TPMS detects the pressure of the tire through a pressure sensor and notifies the receiving module of the tire, and the receiving module notifies the driver of abnormal tire pressure through an alarm sound output unit).
As to claim 9, the claim is interpreted and rejected as to claim 1.
As to claim 10, Skjermo further teaches:
a.	wherein in use and with the wheel at rest the sensor system is positioned at the bottom of the wheel under the action of gravity read on Page 23-24, (the magnet assembly 30 this will provide the tire health sensor assembly 10 with a center of gravity at lower part of the housing 20, which together with magnetic force of the magnet assembly 30 are arranged to self-align/correct about a vertical center axis through the tire housing 20, and mainly perpendicular to an inner circumferential surface of the tire 100, by that the magnet assembly 30 attach to the metal cord 101 of the tire 100.  Accordingly, the tire health sensor assembly 10 will exhibit a weighted base with magnetic forces.  According to a further embodiment the housing 20 preferably at lower/bottom side thereof is provided with rounded edges to facilitate the self-aligning/correction of the housing 20 in relation to the inner surface of the tire 100).
As to claim 11, Kim further discloses:
a.	an aircraft including the system according to claim 9 read on Page 3, Para 3, (in order to achieve the above object, the present invention provides a TPMS RF sensor mounted on a vehicle wheel rim.  Note: vehicle is a general term which includes aircraft).
As to claim 12, the claim is interpreted and rejected as to claim 1.
As to claim 13, Kim further discloses:
a.	wherein the measuring the parameter takes place when the sensor system is positioned at a bottom of a wheel on which the tire is mounted read on Page 2, Para 4-6, (a device for solving this problem is a TPMS read on Page 23-24, (the magnet assembly 30 this will provide the tire health sensor assembly 10 with a center of gravity at lower part of the housing 20, which together with magnetic force of the magnet assembly 30 are arranged to self-align/correct about a vertical center axis through the tire housing 20, and mainly perpendicular to an inner circumferential surface of the tire 100, by that the magnet assembly 30 attach to the metal cord 101 of the tire 100.  Accordingly, the tire health sensor assembly 10 will exhibit a weighted base with magnetic forces.  According to a further embodiment the housing 20 preferably at lower/bottom side thereof is provided with rounded edges to facilitate the self-aligning/correction of the housing 20 in relation to the inner surface of the tire 100).
As to claim 14, Kim further discloses:
a.	wherein the measuring the parameter takes place during rotation of the wheel and comprises measuring the parameter for at least one complete rotation of the wheel read on Page 2, Para. 4, (a device for solving this problem is a TPMS (Tire Pressure Monitoring System) that measures the air pressure of a car tire and warns a driver when the air pressure is insufficient.  The TPMS detects the pressure of the tire through a pressure sensor and notifies the receiving module of the tire, and the receiving module notifies the driver of abnormal tire pressure through an alarm sound output unit).
As to claim 15, Skjermo further teaches:
a.	wherein the parameter comprises a distance and the characteristic comprises a vehicle loading read on Page 16, (the data acquisition unit or tire health sensor assembly can be arranged to collect sensor data from other sensors arranged in the vehicle, truck or trailer, such as temperature sensors for detecting overheating in bearings, sensors for measuring fluid temperatures, weather data, temperature in a cargo room or in the cargo, load cells for measuring weight, load etc.).
As to claim 18, Kim further discloses:
a.	wherein the parameter comprises tire temperature and the characteristic comprises a tire condition read on Page 3, Para. 9, (the TPMS detects the pressure of the tire through a sensor for detecting the pressure and notifies the receiving module of the tire, and the receiving module is a device that notifies the driver of the abnormal tire pressure through an alarm sound output unit when an error occurs).  
As to claim 19, Kim further discloses:
a.	wherein the parameter comprises a reflection of an emitted signal by the tire and the characteristic comprises a tire condition read on Page 3, Para. 9, (the TPMS detects the pressure of the tire through a sensor for detecting the pressure and notifies the receiving module of the tire, and the receiving module is a device that notifies the driver of the abnormal tire pressure through an alarm sound output unit when an error occurs).
As to claim 21, Kim further discloses:
a.	further comprising taking action based on the characteristic read on Page 3, Para. 9, (the TPMS detects the pressure of the tire through a sensor for detecting the pressure and notifies the receiving module of the tire, and the receiving module is a device that notifies the driver of the abnormal tire pressure through an alarm sound output unit when an error occurs).

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Skjermo and further in view of Jiang (CN 209274286 U).
As to claim 16, Kim in view of Skjermo does not explicitly recite wherein the parameter comprises gas pressure and gas temperature and the characteristic comprises temperature-compensated tire pressure.  
However, Jiang cures this deficiency by teaching that it may be beneficial wherein parameter comprises gas pressure and gas temperature and the characteristic comprises temperature-compensated tire pressure read on Abstract, (a precise measurement of weather correcting wireless tire pressure device, comprising a controller, a display screen, a button, an LED lamp, a power supply lead, a buzzer, a tire pressure detector, a TPMS sensor, temperature compensator, sucking disc device and a fixing device; the utility model is a precise measurement of weather correcting wireless tire pressure device). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the precise measurement of weather correcting wireless tire pressure device of Jiang into Kim in view of Skjermo in order to provide a precise pressure reading which is compensated for temperature variation.

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Skjermo and further in view of Cousins (US 20170045409 A1).
As to claim 17, Kim in view of Skjermo does not explicitly recite wherein the parameter comprises acceleration and the characteristic comprises a landing force.  
However, Cousins cures this deficiency by teaching that it may be beneficial wherein the parameter comprises acceleration and the characteristic comprises a landing force read on ¶ 0003, (it is possible the gauges could be faulty, or some other confusion in fueling the aircraft (e.g. there is confusion as to which tank fuel was added or fuel is added to an incorrect tank causing an unbalanced condition), which could lead to an imbalance that might not be noticed by the flight crew. Some aircraft include weight sensors in the landing gear and can directly measure the weight-on-wheels. Other aircraft have no such weight sensors, and therefore rely entirely on the skill of the ground crew and load master to ensure proper balance. For a land vehicle, such as a car or a light truck, various sensors of critical systems like tire pressure gauges within the tires report the pressure and some vehicles have automatic load leveling to ensure a smooth ride. However, these systems tend to measure only static quantities and may adjust only periodically. Such measurements may not be sufficient for vehicle ground travel such as aircraft taxi conditions. A drawback with such systems is that the actual weight is never measured).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the system and method for detecting vehicle anomalies during ground travel of Cousins into Kim in view of Skjermo in order to provide an indirect method of measuring the center of gravity and effective balance point of the total vehicle load and  provide for a more precise measurement of differences due to mis-loading or shift-loading both during taxi operations and also as the aircraft rotates to take off.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Skjermo and further in view of Yu (EP 3584530 A1).
As to claim 20, Kim in view of Skjermo does not explicitly recite wherein the parameter comprises a distance and the characteristic comprises a tire tread depth.  
However, Yu cures this deficiency by teaching that it may be beneficial wherein the parameter comprises a distance and the characteristic comprises a tire tread depth read on Page 8, Para. 11 – Page 9, (the tire pressure detector setting apparatus (300) of claim 7, wherein the driving unit (20a) drives the measuring member (30a) to move between a retract position and a protrude position, and a movement distance between the retract position and the protrude position is defined as the tread depth of the tire (200).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the tire trade detection apparatus and tire pressure detector setting apparatus with tire tread detection function of Yu into Kim in view of Skjermo in order to provide a processing unit 70a transmits the tread depth value to the display module, such that the display module displays the tread depth value to inform the user about the current tread depth of the tire.

8.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Skjermo and further in view of Steinlage (CA 3038100 A1).
As to claim 22, Kim in view of Skjermo does not explicitly recite a wheel; a tire mounted on the wheel; a range sensor positioned inside the tire and configured for movement relative to the tire; and a processing system configured to: receive a measurement of a deflection of the tire from the range sensor; and determine an aircraft loading based on the received deflection.  
However, Steinlage cures this deficiency by teaching that it may be beneficial wherein a wheel; a tire mounted on the wheel; a range sensor positioned inside the tire and configured for movement relative to the tire; and a processing system configured to: receive a measurement of a deflection of the tire from the range sensor; and determine an aircraft loading based on the received deflection read on ¶ 0008, (in yet another example, the ground engaging mechanism is a tire and the load identifying sensor is tire deflection sensor that is monitored by the load value.  Claims is a tire and the load identifying sensor is a tire deflection sensor that is monitored determine the load value). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the tire trade detection apparatus and tire pressure detector setting apparatus with tire tread detection function of Steinlage into Kim in view of Skjermo in order to identifying linear displacement and deflection of tire and inform the user a potential safety issue of tire which requires inspection.

Citation of pertinent Prior Arts
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
10.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689